Per Curiam.

Respondent was admitted to the Bar in the First Department on February 22, 1971.
He was convicted, on December 15, 1975, after trial by jury, in the United States District Court for the Southern District of New York, of the crimes of conspiracy and distribution and possession with intent to distribute a controlled narcotic substance, namely: cocaine, pursuant to the provisions of the United States Code (tit 21, §§ 846, 812, 841, subd [a], par [1]; § 841, subd [b], par [1], cl [A]; tit 18, § 2). Such crime is a felony under the New York statutes.
*39Petitioner, the Association of the Bar of the City of New York, by this petition seeks to have respondent’s name stricken from the roll of attorneys. Such action is mandatory. (Judiciary Law, §90, subd 4; Matter of Lindenauer, 41 AD2d 400.)
The petition should be granted and respondent’s name stricken from the roll of attorneys.
Stevens, P. J., Markewich, Kupferman, Capozzoli and Nunez, JJ., concur.
Respondent’s name struck from the roll of attorneys and counselors at law in the State of New York.